Title: From George Washington to Joseph Harper & Company, 27 September 1793
From: Washington, George
To: Joseph Harper & Company


          
            Gentlemen,
            Mount Vernon. Septembr 27. 1793.
          
          Your Letter of the 10th instant enclosing a Memorial dated the 9th, never came to my
            hands until yesterday.
          I shall transmit both to the Secretary of State, to whom it would have been more
            regular for you to have applied in the first instance.
          The proofs will be necessary for his inspection & information (if the matter has
            not been acted upon by the American Minister at Paris) that he may be enabled to report
            the case fully for my consideration.
          
            Go: Washington
          
        